196 P.3d 135 (2008)
164 Wash.2d 1022
Naveen JAIN and Anuradha Jain, husband and wife, and their marital community^ Petitioners,
v.
J.P. MORGAN SECURITIES, INC., a Delaware corporation, as successor in interest to Hambrecht & Quist LLC; Wilson Sonsini Goodrich & Rosati, P.C., a California professional corporation; and Perkins Coie LLP, Respondents.
Naveen Jain and Anuradha Jain, Petitioners,
v.
Perkins Coie, LLP, Respondent.
No. 81388-4.
Supreme Court of Washington.
October 1, 2008.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, at its October 1, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. The Respondents' joint motion to strike the reply to answer is granted.
/s/ Gerry L. Alexander
Chief Justice